Sognier, Judge.
A jury ruled in favor of J. Hill Touchstone against D. A. Robinson in a land suit in 1951. No judgment on the verdict was entered. A new suit was brought by the co-administrators of Touchstone’s estate in 1982 against Robinson. The trial court *904entered a judgment nunc pro tunc on the 1951 jury verdict and Robinson appeals.
Decided January 31, 1984
Rehearing denied February 22, 1984
P. Benson Ham, for appellant.
Clifford Seay, Richard L. Mullins, for appellees.
1. Appellant contends the trial court erred by entering judgment in the 1951 case, arguing that the entry was without legal effect because the case had been automatically dismissed due to the passage of five years without entry of an order. OCGA § 9-11-41 (e) (Code Ann. § 81A-141). The Supreme Court in Jefferson v. Ross, 250 Ga. 817 (301 SE2d 268) (1983) has held that the court has authority to enter judgment on a verdict at any time and that the inherent power of a court of record to enter a judgment on a verdict is not extinguished by the passage of five years without entry of an order. The trial court’s ruling therefore is affirmed.
2. There are no arguments or citations of authority to support appellant’s remaining enumerations of error and they are therefore deemed abandoned. Court of Appeals Rule 15 (c) (2); Glennville Hatchery v. Thompson, 164 Ga. App. 819, 826 (10) (298 SE2d 512) (1982).

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.